OPINION
By THE COURT:
The motion to dismiss the appeal is overruled.
We consider now the appeal on it,s merits.
The appellant contends that the record fails to show that the appellee was a bona fide resident of the State of Ohio for one year immediately preceding the filing of the action for divorce and a bona fide resident of the county of Hamilton at the time for the thirty days prior thereto.
We have examined the record and find there is sufficient evidence in favor of the Court’s finding that the jurisdictional requirement as to residence had been complied with.
It was also urged that the appellant had accepted benefits under the decree appealed from and was, therefore, precluded from attacking it. We find this contention not well founded.
More earnestly, the appellant urges that the decree of divorce is not sustained by sufficient evidence and is contrary to the manifest weight of the evidence.
The only ground of divorce alleged in the petition is gross neglect of duty, and that in general terms only, and we have read the record in support of that claim. Section 11,988, General Code, precludes the granting of a divorce on the unsup*482ported evidence of the parties. This record shows very little testimony of the parties in proof of such a ground, and less supporting evidence. We find the judgment manifestly against the weight of the evidence.
For this reason, the judgment is reversed and the cause remanded for further proceedings according to law.
HILDEBRANDT, PJ, MATTHEWS and ROSS, JJ, concur.